Exhibit 10.15

 

McKesson Distribution Center

Conroe, Texas

Amendment to Agreement

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as of the
19th of October, 2005, by and between Coaroe Distribution BTS, LP (“Seller”) and
Inland Real Estate Acquisitions, Inc., an Illinois corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser entered into that certain Earnest Money Contact
dated September 16, 2005, (collectively “the Agreement”), for the sale and
purchase of the property commonly known as McKesson Distribution Center located
in Conroe, Texas as legally described by the Agreement (the “Property”).

 

WHEREAS, Purchaser and Seller have mutually agreed to amend certain provisions
of the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which, is hereby acknowledged,
Purchaser and Seller agree as follows:

 

1.     The first paragraph of Section 6 of the Agreement is hereby amended and
restated as follows: “The closing of the sale (the “Closing”) shall take place
at the Title Company on November 2, 2005 subject to Purchaser’s receipt of the
Completion Evidence no later than November 1, 2005.”

 

2.     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one Amendment. Each person executing this Amendment represents that such person
has full authority and legal power to do so and bind the party on whose behalf
he or she has executed this Amendment. Any counterpart to this Amendment may be
executed by facsimile copy and shall be binding on the parties.

 

Except as modified herein and as previously amended, the Agreement shall remain
unmodified and in full force and effect.

 

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

PURCHASER:

Inland Real Estate Acquisitions, Inc.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ Lou Quilici

 

 

Title:

S V P

 

 

Name:

Lou Quilici

 

 

 

 

 

SELLER:

CONROE DISTRIBUTION BTS, LP

 

 

 

By: Conroe Distribution GP, Inc.

 

 

 

 

 

By:

 /s/ James M. Casey

 

 

Name:

James M. Casey

 

 

Title:

Executive Vice President

 

 

2

--------------------------------------------------------------------------------


 

EARNEST MONEY CONTRACT

 

1.             PARTIES: In this Earnest Money Contract (this “Contract”) CONROE
DISTRIBUTION BTS, LP, a Texas limited partnership (“Seller”) agrees to sell and
convey to INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation
(“Buyer”) and Buyer agrees to buy from Seller the Property for the consideration
and upon and subject to the terms, provisions, and conditions hereinafter set
forth.

 

Buyer acknowledges and agrees that the mailing, delivery or negotiation of this
Contract by Seller or its agents or attorneys shall not be deemed an offer by
Seller to enter into this transaction or to enter into any other relationship,
whether on the terms contained herein or on any other terms. This Contract shall
not be binding upon Seller, nor shall Seller have any obligations or liabilities
nor Buyer any rights with respect hereto, unless and until Seller has executed
and delivered this Contract to the Buyer and the Title Company (hereinafter
defined).

 

2.             PROPERTY: The parcel of real property (the “Land”) described on
Exhibit A hereto, together with all buildings, improvements, fixtures, and all
property of every kind and character and description owned by Seller located on,
attached to, or used in connection with the Land (the “Improvements”); together
with all of Seller’s rights, titles, and interests in and to all privileges, and
appurtenances pertaining thereto including any right, title and interest of
Seller in and to the McKesson Lease (hereinafter defined), adjacent streets,
alleys, or rights-of-way, Seller’s interest in and to any and all assignable
licenses and permits with respect to the Land, and Seller’s interest in any and
all assignable warranties or guaranties relating to the Land, the Improvements,
or to any tangible personal property and fixtures located on, attached to, or
used in connection with the Land (provided, that, in no event shall the
“Property” include any cash or bank accounts of Seller); the Land and all of the
above herein collectively called the “Property”.

 

3.             CONTRACT SALES PRICE: The total sales price (“Sales Price”) for
the Property shall be the sum of $9,764,466.66 to be paid at Closing (defined
below) in cash.

 

4.             MCKESSON LEASE; COMPLETION OF CONSTRUCTION:

 

a.             The term “McKesson Lease” as used in this Contract means and
refers to that certain Lease executed by and between Seller, as landlord, and
McKesson Corporation (“McKesson”) as tenant and dated December 2, 2004. Promptly
following the date hereof, Seller shall deliver to Buyer a true, correct and
complete copy of the McKesson Lease, together with any and all amendments
thereto, if any.

 

b.             Seller has advised Buyer that as of the Effective Date (defined
below on the page entitled “Earnest Money Receipt”) Seller, in its capacity as
landlord under the McKesson Lease, has achieved Substantial Completion of Shell
Construction (as defined in the McKesson Lease) and, in furtherance thereof, has
delivered to Buyer a copy of the executed Declaration of Lease Commencement (as
defined in the McKesson Lease). Notwithstanding any contrary provision of this
Contract, it

 

1

--------------------------------------------------------------------------------


 

shall be a condition to Buyer’s obligation to consummate the purchase and sale
hereunder that Seller has provided to Buyer the Completion Evidence (defined
below) prior to October 31, 2005 (herein called the “Outside Date”). If Seller
has failed to deliver Buyer the Completion Evidence by the Outside Date, Buyer
shall have the right and option to terminate this Contract by written notice
provided to Seller at any time thereafter and prior to the date upon which
Seller has delivered to Buyer the Completion Evidence; provided, that if Buyer
has not waived in writing such termination right on or prior to November 4,
2005, Buyer shall be deemed to have terminated this Contract. If Buyer waives
such termination right, Buyer shall proceed to Closing (defined below) and,
notwithstanding any contrary provisions of this Contract, the Closing shall
occur on the fifth (5th) business day following such waiver, without reduction
in the Sales Price. If Buyer terminates this Contract pursuant to this
paragraph, Buyer shall, as its sole and exclusive remedies on account thereof,
be entitled to an immediate return of the Earnest Money (hereinafter defined)
from the Title Company and neither party hereto shall have any further rights,
duties or obligations one to the other hereunder.

 

The term “Completion Evidence” means and refers to delivery to Buyer (a) of a
completed and signed Certification of Substantial Completion (as defined in the
McKesson Lease), (b) of a completed and signed Declaration of Lease Commencement
(Buyer hereby acknowledges receipt of the same), (c) reasonable evidence that
all leasing commissions and tenant improvement allowances accrued and/or due and
payable by Seller by reason of the McKesson Lease have been paid in full,
(d) McKesson is in occupancy of the premises leased under the McKesson Lease, is
receiving inventory at the leased premises, and has received a final or
permanent certificate of occupancy therefor, (e) McKesson has paid the first
installment of rent due under the McKesson Lease and Seller has delivered Buyer
reasonable evidence thereof, and (f) Seller has delivered to Buyer an estoppel
certificate from McKesson dated no earlier than October 1, 2005, which
certificate shall conform to the provisions of Section 35.1 of the McKesson
Lease.

 

5.             EARNEST MONEY: Concurrent herewith, Buyer has delivered to
Chicago Title Insurance Company, 171 North Clark Street, Chicago, Illinois
60601, Attention: Ms. Nancy Castro, Assistant Vice President, Telephone No.:
312/223-2709 (the “Title Company”) $250,000 in cash (the “Initial Earnest
Money”) as earnest money. Provided this Contract is not sooner terminated, prior
to the expiration of the Feasibility Period (defined below), Buyer shall deliver
to the Title Company as additional earnest money the sum of $750,000 in cash
(the “Additional Earnest Money”; the Initial Earnest Money and the Additional
Earnest Money, or so much thereof as is required to be on deposit at the time in
question, is herein called the “Earnest Money”). At Closing, the Earnest Money
shall be applied to the Sales Price. Notwithstanding anything contained herein
to the contrary, should this Contract terminate for any reason and Buyer be
entitled to a return of the Earnest Money, One Hundred Dollars ($100,00)
(“Independent Contract Consideration”) of the Earnest Money shall be
non-refundable and shall be paid over to and retained by Seller as independent
consideration for the execution and delivery of this Contract and for the
inspection rights and options granted to Buyer herein. Buyer hereby acknowledges
that any refund of the Earnest Money provided in this Contract shall be reduced
by the Independent Contract Consideration. Failure by Buyer to deliver the

 

2

--------------------------------------------------------------------------------


 

Initial Earnest Money concurrent with the delivery hereof to the Title Company
shall render this Contract voidable at the option of the Seller exercised at
anytime prior to the date the Initial Earnest Money is actually delivered to the
Title Company. Provided this Contract has not been terminated prior to the
expiration of the Feasibility Period, failure to deliver the Additional Earnest
Money prior to the expiration of the Feasibility Period shall constitute default
hereunder by Buyer.

 

6.             CLOSING: The closing of the sale (the “Closing”) shall take place
at the Title Company on the later to occur of (x) October 26, 2005 or (y) fifth
business day following the delivery of the Completion Evidence (the date upon
which the Closing actually occurs is herein referred to as the “Closing Date”).
The Closing shall occur at 1:00 p.m., Houston, Texas local time.

 

A.            At the Closing (or in the case of the Title Policy [hereinafter
defined] within twenty (20) days after Closing), Seller shall deliver to Buyer,
at Seller’s sole cost and expense, the following:

 

(1)           A duly executed and acknowledged deed (the “Deed”) in the form of
Exhibit B conveying the Land and Improvements, free and clear of any and all
liens, encumbrances, conditions, easements, assessments, reservations and
restrictions, except for the Permitted Exceptions (hereinafter defined);

 

(2)           An Owner Policy of Title Insurance (the “Title Policy”), issued by
the Title Company in the full amount of, in the aggregate, the Sales Price,
dated as of the Closing Date, insuring Buyer’s fee simple title to the Land to
be good and indefeasible subject only to the Permitted Exceptions. The Title
Policy shall also be subject to the standard printed exceptions contained in the
base, standard Texas form of the Title Policy and shall be issued in the Texas
standard form (Form T-l);

 

(3)           A bill of sale (the “Bill of Sale”) in the form of Exhibit C
attached hereto conveying Seller’s interests in all personal property on the
Land;

 

(4)           Execute an assignment and assumption agreement with respect to the
McKesson Lease (the “Assignment of Lease”) in the form of Exhibit D attached
hereto, whereby Seller assigns all of its rights and interests therein to Buyer
and Buyer assumes Seller’s obligations accruing on or after the Closing under
the McKesson Lease;

 

(5)           A non-foreign affidavit in the form of Exhibit E attached hereto;

 

(6)           Execute a blanket conveyance and assignment in the form of
Exhibit F attached hereto transferring to Buyer all of Seller’s rights and
interests in assignable warranties and other property described therein
including an assignment of the warranty: (i) of the roof of the Improvements,
and (ii) from the general contractor under the general construction contract

 

3

--------------------------------------------------------------------------------


 

pursuant to which the Improvements were constructed (collectively, the
“Warranties”);

 

(7)           The Tax Abatement Confirmation Letters (defined below in
Section 27);

 

(8)           Evidence of its capacity and authority for the Closing of this
transaction; and

 

(9)           All other documents necessary to close this transaction.

 

B.            At the Closing, at Buyer’s sole cost and expense, Buyer shall:

 

1)             Pay to Seller the Sales Price in cash;

 

2)             Execute and deliver the Assignment of Lease;

 

3)             Execute all other documents necessary to close this transaction;
and

 

4)             Execute and deliver to Seller the Certificate of Buyer attached
as Exhibit G hereto and hereby made a part hereof.

 

7.             FEASIBILITY STUDY AND INSPECTION: After the Effective Date, Buyer
is granted the right to conduct a physical inspection and study of the Property
during normal business hours. Buyer shall have until 5:00 p.m., on the first day
following the thirtieth (30th) day following the Effective Date (said 30-day
period is herein referred to as the “Feasibility Period”) to perform such
inspection and in this regard, Buyer or his designated agents may, upon not less
than 24 hours prior notice to Seller, enter upon the Property (so long as Buyer
permits Seller to accompany Buyer during such inspections) for purposes of such
inspection which may be deemed necessary by Buyer, subject to the provisions of
the immediately following paragraph hereof. If Buyer determines that the
Property is not suitable for any reason for Buyer’s intended use or purpose, or
for any or no reason Buyer elects not to proceed with the purchase of the
Property, then Buyer may, by written notice to Seller, on or before the
expiration of the Feasibility Period, terminate this Contract, in which event
this Contract shall terminate, and neither party shall have any further rights,
duties or obligations hereunder, and the Earnest Money shall immediately be
returned to Buyer. If the written notice described in the preceding sentence is
not given to Seller prior to the expiration of the Feasibility Period, then the
conditions of this Section 7 shall be deemed to have been fully satisfied, and
Buyer may not thereafter terminate this Contract pursuant to this Section 7. In
the event the transaction described in this Contract shall not close, Buyer
shall restore the Property to its prior condition. All inspections and studies
shall be at Buyer’s sole expense. WHETHER OR NOT THE TRANSACTION DESCRIBED IN
THIS CONTRACT SHALL CLOSE, BUYER SHALL INDEMNIFY, DEFEND AND HOLD SELLER
HARMLESS FROM AND AGAINST ALL CLAIMS, ACTIONS, DAMAGES, LIABILITY, LOSS, COSTS,
ATTORNEY’S FEES AND EXPENSES RELATED TO OR ARISING FROM SUCH INSPECTIONS AND
STUDIES, INCLUDING THOSE ARISING FROM SELLER’S NEGLIGENCE TO THE EXTENT (BUT NO
FURTHER) SELLER IS ALLEGED OR FOUND TO HAVE BEEN NEGLIGENT IN ENTERING INTO THIS
CONTRACT, NEGLIGENT FOR

 

4

--------------------------------------------------------------------------------


 

GRANTING ACCESS TO THE PROPERTY TO BUYER OR NEGLIGENT IN FAILING TO SUPERVISE
THE CONDUCT OF BUYER, ITS AGENTS, CONTRACTORS AND EMPLOYEES IN, ON, OR ABOUT THE
PROPERTY. The provisions of this Section 7 shall survive the Closing or any
termination or cancellation of this Contract notwithstanding any contrary
provision hereof and Buyer’s indemnification obligations (and Seller’s right to
enforce the same) shall, notwithstanding any contrary provision hereof, in no
way be limited by the limitations on Seller’s remedies set forth in Section 14
hereof, Seller to have all rights and remedies in the enforcement of Buyer’s
indemnification and other obligations under this Section 7 with regard to
restoration of the Property.

 

Notwithstanding any other provision of this Contract, at least three
(3) business days prior to performing any such inspection or study of the
Property which will involve the intrusive or destructive sampling or analysis of
any portion of the Property or its improvements, including without limitation
any soil, water or ground water on or under the Property (“Intrusive
Investigation”), Buyer shall provide to Seller a detailed description of the
work to be performed during the Intrusive Investigation. During the three
(3) business day period after receipt of Buyer’s description, Seller shall have
the right to object to any portion of the proposed Intrusive Investigation, and
Buyer shall refrain from performing any such portion of the proposed Intrusive
Investigation. Seller or its representative shall have the right, but not the
obligation, to observe any and all activities of Buyer or its representative
during the performance of Intrusive Investigation activities.

 

8.             REAL ESTATE BROKERS: Except for an arrangement between Seller and
Trammell Crow Company (“Broker”) for the payment of a commission by Seller
pursuant to a separate agreement between Seller and Broker, Buyer and Seller
represent and warrant to each other that no real estate commissions, finders’
fees or brokers’ fees have been or will be incurred in connection with the sale
of the Property by Seller to Buyer. Seller shall be solely responsible for all
fees payable to Broker. Despite the fact that Seller is paying Broker, to the
extent allowed by applicable law Buyer and Seller agree that Broker is not
Seller’s agent or in any manner acting on Seller’s behalf, and no oral or
written statements, acts or omissions of Broker shall in any manner be binding
upon or attributed to Seller. Seller and Buyer shall indemnify, defend and hold
each other harmless from any claim, liability, obligation, cost or expense
(including attorneys’ fees and expenses) for fees or commissions relating to
Buyer’s purchase of the Property asserted against such party by any broker or
other person claiming by, through or under the indemnifying party or whose claim
is based on the indemnifying party’s acts. The indemnity obligations set forth
in this paragraph shall survive the Closing or any termination or cancellation
of this Contract notwithstanding any contrary provision hereof.

 

9.             POSSESSION: Subject to the terms of this Contract, the possession
of the Property shall be delivered to Buyer “AS IS,” “WHERE IS,” WITH ALL FAULTS
and WITHOUT WARRANTIES of any kind, express or implied, or arising by operation
of law, except only the title warranties expressly set forth in the Deed and
Bill of Sale and subject to the rights of parties in possession of the Property.
The provisions of this Section 9 and those of Section 10 below were bargained
for between the parties and if

 

5

--------------------------------------------------------------------------------


 

Buyer required Seller either to (a) make any representations or warranties about
the condition of the Property (other than those expressly set forth in this
Contract), or (b) make any repairs, alterations or improvements with respect to
said condition, the Sales Price and other terms of this Contract would have been
materially different.

 

10.          PROPERTY CONDITION: BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS
EXPERIENCED IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO THE PROPERTY
AND THAT BUYER PRIOR TO THE CLOSING DATE WILL HAVE INSPECTED THE PROPERTY TO ITS
SATISFACTION AND IS QUALIFIED TO MAKE SUCH INSPECTION. BUYER ACKNOWLEDGES THAT
IT IS FULLY RELYING ON BUYER’S (OR BUYER’S REPRESENTATIVES’) INSPECTIONS OF THE
PROPERTY AND, EXCEPT FOR THE EXPRESS REPRESENTATIONS OF SELLER SET FORTH IN
SECTION 17 BELOW NOT UPON ANY STATEMENTS (ORAL OR WRITTEN) WHICH MAY HAVE BEEN
MADE OR MAY BE MADE (OR PURPORTEDLY MADE) BY SELLER OR ANY OF ITS
REPRESENTATIVES INCLUDING BROKER. BUYER ACKNOWLEDGES THAT BUYER HAS (OR BUYER’S
REPRESENTATIVES HAVE), OR PRIOR TO THE CLOSING DATE WELL HAVE, THOROUGHLY
INSPECTED AND EXAMINED THE PROPERTY TO THE EXTENT DEEMED NECESSARY BY BUYER IN
ORDER TO ENABLE BUYER TO EVALUATE THE CONDITION OF THE PROPERTY AND ALL OTHER
ASPECTS OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE ENVIRONMENTAL
CONDITION OF THE PROPERTY), AND BUYER ACKNOWLEDGES THAT, EXCEPT FOR THE EXPRESS
REPRESENTATIONS OF SELLER SET FORTH IN SECTION 17 BELOW BUYER IS RELYING SOLELY
UPON ITS OWN (OR ITS REPRESENTATIVES’) INSPECTION, EXAMINATION AND EVALUATION OF
THE PROPERTY. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS CONTRACT AND THE
PURCHASE, BUYER HEREBY AGREES TO ACCEPT THE PROPERTY ON THE CLOSING DATE IN ITS
“AS IS”, “WHERE IS” CONDITION, WITH ALL FAULTS, AND WITHOUT REPRESENTATIONS AND
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
EXCEPT ONLY THE TITLE WARRANTIES EXPRESSLY SET FORTH IN THE DEED AND BILL OF
SALE DATED ON THE CLOSING DATE AND THE EXPRESS REPRESENTATIONS OF SELLER SET
FORTH IN SECTION 17 BELOW. WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE
FOREGOING, IN CONNECTION WITH THE SALE OF THE PROPERTY TO BUYER, THE SALE OF THE
PROPERTY IS WITHOUT ANY WARRANTY, AND SELLER AND SELLER’S OFFICERS, AGENTS
(INCLUDING BROKER), DIRECTORS, EMPLOYEES, ATTORNEYS, CONTRACTORS AND AFFILIATES
(COLLECTIVELY, “SELLER’S RELATED PARTIES”) HAVE MADE NO, AND EXPRESSLY AND
SPECIFICALLY DISCLAIM, AND BUYER ACCEPTS THAT SELLER AND SELLER’S RELATED
PARTIES HAVE DISCLAIMED, ANY AND ALL REPRESENTATIONS, GUARANTIES OR WARRANTIES,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW (EXCEPT AS TO TITLE AS
HEREINABOVE PROVIDED), OF OR RELATING TO THE PROPERTY, INCLUDING WITHOUT
LIMITATION, OF

 

6

--------------------------------------------------------------------------------


 

OR RELATING TO: (I) THE USE, INCOME POTENTIAL, EXPENSES, OPERATION,
CHARACTERISTICS OR CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, INCLUDING
WITHOUT LIMITATION, WARRANTIES OF SUITABILITY, HABITABILITY, MERCHANTABILITY,
DESIGN OR FITNESS FOR ANY SPECIFIC PURPOSE OR A PARTICULAR PURPOSE, OR GOOD AND
WORKMANLIKE CONSTRUCTION; (II) THE NATURE, MANNER, CONSTRUCTION, CONDITION,
STATE OF REPAIR OR LACK OF REPAIR OF ANY IMPROVEMENTS LOCATED ON THE PROPERTY,
ON THE SURFACE OR SUBSURFACE THEREOF, WHETHER OR NOT OBVIOUS, VISIBLE OR
APPARENT; (III) THE NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN OR
ENGINEERING OF THE PROPERTY; (IV) THE ENVIRONMENTAL CONDITION OF THE PROPERTY
AND THE PRESENCE OR ABSENCE OF OR CONTAMINATION BY HAZARDOUS MATERIALS, MOLD,
FUNGUS, MILDEW (OR OTHER SIMILAR ORGANISMS OR MATERIAL), LEAD PAINT, OR THE
COMPLIANCE OF THE PROPERTY WITH ALL REGULATIONS OR LAWS PERTAINING TO HEALTH OR
THE ENVIRONMENT, INCLUDING BUT NOT LIMITED TO, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY
ACT, AND ANY OTHER FEDERAL, STATE OR LOCAL LAW RELATING TO THE ENVIRONMENT, EACH
AS MAY BE AMENDED FROM TIME TO TIME, AND INCLUDING ANY AND ALL REGULATIONS,
RULES OR POLICIES PROMULGATED THEREUNDER (“ENVIRONMENTAL LAWS”); (V) THE QUALITY
OF THE LABOR AND MATERIALS INCLUDED IN THE PROPERTY; AND (VI) THE SOIL
CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS
EXISTING IN, ON, OR UNDER THE PROPERTY. BUYER HEREBY EXPRESSLY AGREES TO ACCEPT
THE PROPERTY SUBJECT TO ALL RISKS, LIABILITIES, CLAIMS, DAMAGES AND COSTS,
INCLUDING ANY LIABILITY WITH RESPECT TO ENVIRONMENTAL LAWS (AND AGREES THAT
SELLER SHALL NOT BE LIABLE FOR ANY ACTUAL, SPECIAL, DIRECT, INDIRECT,
CONSEQUENTIAL, OR OTHER DAMAGES) RESULTING OR ARISING FROM OR RELATED TO THE
CONDITION OF THE PROPERTY. BUYER EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY
APPLICABLE LAW) ANY CLAIMS UNDER FEDERAL, STATE OR OTHER LAW (INCLUDING, BUT NOT
LIMITED TO COMMON LAW, WHETHER SOUNDING IN CONTRACT OR TORT, AND ANY AND ALL
ENVIRONMENTAL LAWS) THAT BUYER MIGHT OTHERWISE HAVE AGAINST SELLER OR BROKER
RELATING TO THE USE, CHARACTERISTICS OR CONDITION OF THE PROPERTY OR ANY OF THE
OTHER MATTERS DESCRIBED IN THIS PARAGRAPH. BUYER SPECIFICALLY ACKNOWLEDGES THAT
THE PROPERTY MAY BE LOCATED IN AN AREA, OR MAY BE IN A CONDITION, WHERE
DAMPNESS, WATER PENETRATION OR WEATHER CONDITIONS PROMOTE OR HAVE RESULTED IN
GROWTH OF MOLD, MILDEW, FUNGUS OR OTHER ORGANISMS AFFECTING THE IMPROVEMENTS AND
WHICH MAY BE HARMFUL TO HUMAN HEALTH OR AFFECT THE VALUE OF THE PROPERTY. THE
PROVISIONS OF THIS PARAGRAPH SHALL

 

7

--------------------------------------------------------------------------------


 

SURVIVE THE CLOSING AND SHALL INURE DIRECTLY TO THE BENEFIT OF BROKER AS WELL AS
SELLER.

 

Nothing in this Section 10 shall modify, abridge, or affect Seller’s
representations set forth in Section 17 below, nor Seller’ s obligations under
Section 18C below.

 

11.          SALE EXPENSES: The following sale expenses shall be paid in cash at
or prior to the Closing:

 

a.             SELLER’S EXPENSES: All costs of releasing existing loans and
recording the releases; Survey (defined below); tax statements; one-half (1/2)
of any escrow fee; Owner’s Title Policy; preparation and recordation of the
Deed; costs in connection with the preparation of the Commitment (defined below)
and copies of the documents referenced therein; and other expenses stipulated to
be paid by Seller under other provisions of this Contract.

 

b.             BUYER’S EXPENSES: All expenses incident to any loan (e.g., loan
documentation, recording fees and transfer taxes, mortgagee title policy,
prepayable interest, credit reports); 1/2 of any escrow fee; and other expenses
stipulated to be paid by Buyer under other provisions of this Contract.

 

12.          PRORATIONS: Rents under the McKesson Lease shall be prorated
effective as of 12:01 a.m. on the Closing Date. There shall be no proration of
ad valorem taxes or any other costs or expenses in regard to the ownership or
operation of the Property; provided, that at Closing Seller shall cause all ad
valorem taxes assessed against the Property for calendar year 2005 to be paid in
full.

 

13.          TITLE APPROVAL: Seller shall deliver to Buyer within ten (10) days
from the Effective Date a Commitment for Title Insurance (the “Commitment”)
issued by the Title Company and (or as legible as are reasonably available)
legible copies of all recorded instruments affecting the Land and recited as
exceptions in the Commitment. If Buyer has an objection to items disclosed in
the Commitment or the Survey (defined below), Buyer shall have five (5) business
days (the “Objection Period”) after receipt of the Commitment and the Survey,
whichever later received, to make written objections to Seller. If Buyer makes
such objections, Seller may (but shall not be obligated to), within five
(5) days after the date of receipt of such objections, cure the same (Seller
shall have no obligation to expend any money or institute any litigation in
pursuing any such efforts; provided, that, Seller shall be obligated, at
Closing, to cure the effects of any mortgages or deed of trust liens against the
Property voluntarily granted by Seller, and all mechanic’s and materialman’s
liens arising out of construction of the Base Building Improvements [as defined
in the McKesson Lease]). If the objections are not cured or satisfied within
such time period, Buyer shall, as its sole and exclusive remedy, elect in a
writing, delivered to Seller and the Title Company within five (5) days after
the earlier of (i) the date five (5) days after Seller’s receipt of Buyer’s
title objections, or (ii) the date Seller notifies Buyer of its failure or
inability to cure or election not to cure such title objections, to either
(a) terminate this Contract and the Earnest Money shall immediately be refunded
to Buyer, and neither party shall have any further rights or obligations
pursuant to this Contract (except as expressly otherwise provided for herein),
or (b) waive

 

8

--------------------------------------------------------------------------------


 

the unsatisfied objections and close the transaction with no reduction in the
Sales Price. If Buyer does not deliver such written election with such time
period, then Buyer shall be deemed to have waived the unsatisfied objections and
elected to close the transaction without a reduction in the Sales Price. If
Buyer fails to timely notify Seller in writing of any such objections during the
Objection Period, it shall be deemed that Buyer has approved and found the
Commitment, the Survey and all matters reflected on or in any of them to be
acceptable and permitted hereunder and Buyer has agreed to take title to the
Property subject to such matters, and Buyer may not thereafter refuse to
consummate the sale contemplated by this Contract or claim any failure of
Seller’s obligations under this Contract solely because of any such matters. Any
items to which Buyer does not object in writing within the Objection Period or
to which it does object but subsequently waives (or is deemed to have waived)
shall be deemed to be “Permitted Exceptions” (herein so called).

 

14.          DEFAULT: Unless otherwise provided for herein, if Buyer fails to
comply with this Contract, Seller may, as Seller’s sole remedy, terminate this
Contract and receive the Earnest Money as liquidated damages. Seller and Buyer
expressly agree that the actual damages for any such breach or default by Buyer
are now and in the future likely impossible to ascertain with certainty, and the
foregoing liquidated damage provision represents a reasonable estimate of the
probable extent of such damages and is not as intended as a penalty. If Seller
is unable, within the time herein required, to deliver the Commitment or the
Survey, Buyer may, as its sole and exclusive remedy, either (i) terminate this
Contract and receive an immediate return of the Earnest Money upon written
notice to Seller and the Title Company, or (ii) extend the time for performance
up to fifteen (15) days and the Closing Date shall be so extended. Except as
provided in the immediately preceding sentence hereof, if Seller otherwise fails
to comply with this Contract for a reason other than Buyer’s failure to perform
its obligations under this Contract, Buyer may, as its sole and exclusive
remedy, either (i) enforce specific performance of Seller’s obligations
hereunder; provided, that (a) to do so, Buyer must bring suit therefor within
sixty (60) days following the date provided in this Contract for Closing
(failing which Buyer shall have waived the right to do so), and (b) in electing
to enforce specific performance of Seller’s obligations hereunder, Buyer shall
be deemed also to have elected to accept the conveyance of the Property subject
to all matters of record (other than the liens Seller is obligated to discharge
as provided for in Section 13 above), each of which shall be a Permitted
Exception for all purposes, or (ii) terminate this Contract and receive an
immediate return of the Earnest Money upon written notice to Seller and the
Title Company, in which event neither party hereto shall have any further
rights, duties or obligations one to the other hereunder.

 

15.          ATTORNEY’S FEES: Any signatory to this Contract who is the
prevailing party in any legal proceeding against any other signatory brought
under or with relation to this Contract or transaction shall be additionally
entitled to recover court costs and reasonable attorney’s fees from the
non-prevailing party.

 

16.          ESCROW: The Earnest Money is deposited with Title Company with the
understanding that Title Company (i) is not a party to this Contract and does
not assume or have any liability for performance or non-performance of any
signatory and (ii) is not liable for any losses of escrow funds caused by the
failure of any banking institution in which such

 

9

--------------------------------------------------------------------------------


 

funds have been deposited. Buyer and Seller hereby agree that in the event Buyer
defaults under this Contract, Seller may make written demand on the Title
Company and Buyer stating that Seller is entitled to the Earnest Money pursuant
to this Contract. Title Company is hereby authorized and directed by Buyer and
Seller to remit the Earnest Money to Seller upon Seller’s demand, and upon
showing proof that notice of such demand was forwarded to Buyer, but otherwise
without any duty or obligation to investigate the facts underlying Seller’s
demand. Buyer and Seller hereby each indemnify, save harmless and agree to
defend Title Company from and against any claim, demand, costs or damages
(including reasonable attorneys’ fees) incurred by Title Company and arising
from or with respect to Title Company’s complying with such demand by Seller. At
the Closing, the Earnest Money shall be applied to the Sales Price.

 

NOTWITHSTANDING ANY PROVISION OF THIS CONTRACT TO THE CONTRARY, THE TITLE
COMPANY HEREBY IS AUTHORIZED AND DIRECTED TO RELEASE THE EARNEST MONEY TO BUYER
(WITHOUT FURTHER AUTHORIZATION OF SELLER) UPON RECEIPT BY THE TITLE COMPANY OF
BUYER’S NOTICE OF TERMINATION OF THIS CONTRACT PURSUANT TO SECTION 7 ABOVE.

 

17.          REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby represents
and warrants to the best of Seller’s actual knowledge (Seller’s actual knowledge
being limited to the current, actual knowledge of Jim Casey; provided that in no
event shall such person ever, under any condition, have any personal liability
relating to or arising out of this Contract or the purchase and sale described
herein), no special investigation having been made, to Buyer as follows, which
representations and warranties shall be deemed made by Seller to Buyer also as
of the Closing Date:

 

a.             Seller is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware. This Contract has
been duly authorized by all requisite action on the part of Seller and
represents the valid and binding obligation of Seller enforceable against Seller
in accordance with its terms, assuming, for purposes hereof, the due
authorization, execution and delivery, and the validity and binding effect, of
this Contract as against Buyer. Seller has full right, power and authority to
sell and transfer its interest in the Property as herein contemplated without
the consent or approval of any third party;

 

b.             Seller has paid, through 2004, all standby fees, taxes, charges,
debts, and other assessments due by Seller with respect to the Property;

 

c.             Seller shall not further encumber the title to the Property, or
modify the terms or conditions of any existing encumbrances, if any, nor its
interests in the McKesson Lease, without the written consent of Buyer;

 

d.             The copy of the McKesson Lease provided by Seller to Buyer is a
true, correct and complete copy thereof;

 

e.             Seller has not actually received any notice of condemnation or a
threat thereof affecting any portion of any of the Property, nor has Seller
actually received any

 

10

--------------------------------------------------------------------------------


 

written notice from a governmental authority that the Property is not in
compliance with any applicable laws, rules, regulations or codes including,
without limitation, Environmental Laws;

 

f.              Neither the execution and delivery of this Contract by Seller,
nor the performance of Seller’s obligations hereunder, will result in a breach,
violation or default by Seller of any provision of its organizational documents
or any other document to which it is bound or to which its assets are subject;

 

g.             In order to induce Buyer to waive the requirement of withholding
tax under Section 1445 of the Internal Revenue Code of 1986, as amended, Seller
represents and warrants (and will confirm by sworn affidavit delivered at the
Closing) that it is not a foreign person for purposes of said Section 1445, that
it is a disregarded entity, and that the United States taxpayer identification
number of Seller is 20-1870027, and that Seller’s office address is set forth
below;

 

h.             Except for the Abatement Agreements, there exist no off-record
development, cost-sharing, recapture or like agreements burdening either Seller
or the Property that will survive the Closing of the transactions described by
this Contract;

 

i.              As of the Effective Date, there are no actions, suits or
proceedings currently pending against Seller of which Seller has received
written notice and which, if determined adversely to Seller, would adversely
affect the Properly in any material manner; and

 

j.              As of the Effective Date, Seller is not aware of any structural
(including roof) problems in the improvements constructed upon the Property and
the interior and exterior structures are in good condition and repair.

 

If any representation or warranty above is known by or disclosed to Buyer, prior
to the Closing, to be untrue and is not remedied by Seller prior to the Closing,
Buyer may, as Buyer’s sole and exclusive remedy on account thereof, either
(i) terminate this Contract upon notice to Seller and the Title Company and the
Earnest Money shall immediately be refunded to Buyer, and neither party shall
have any further rights or obligations pursuant to this Contract (except as
otherwise expressly set forth in this Contract), or (ii) waive such breach of
representation and warranty and close the transaction with no reduction in the
Sales Price.

 

The representations and warranties of Seller set forth in this Section 17 shall,
except as provided in the immediately preceding paragraph hereof, survive
Closing; provided, that, Buyer shall be deemed to have waived any and all claims
for breach of any such representations and warranties unless within six (6)
months following Closing Buyer has provided written notice of the claim
(together with the specific factual basis therefor).

 

11

--------------------------------------------------------------------------------


 

18.          AGREEMENTS AND COVENANTS OF SELLER:

 

A.            Seller agrees to deliver or make available to Buyer at the
Property within ten (10) days of the Effective Date copies of the following, to
the extent the same are in Seller’s possession or control:

 

(1)           The Base Building Plans (as defined in the McKesson Lease);

 

(2)           Any and all warranties and guaranties relating to the Property, or
any part thereof, or to the tangible personal property and fixtures owned by
Seller and located on, attached to, or used in connection with the Property, all
of which shall constitute part of the Warranties;

 

(3)           A rent roll setting forth the name of each tenant of the Property,
the term of such tenant’s lease, any options to renew in favor of the tenant and
any options to purchase in favor of the tenant, and the amount of the monthly
rent.

 

(4)           Copies of all soils reports and environmental audits in respect to
the Property; provided, that, notwithstanding the foregoing, Seller makes no and
specifically disclaims all representations and warranties, express or implied,
in respect thereto, including, without limitation, that the same are accurate or
complete in any manner or to any extent, it being agreed that Seller is
providing the same as an accommodation and Buyer will be making its sole and
independent analysis and judgment regarding the condition of the Property.

 

Seller may, as an accommodation to Buyer, make available or deliver to Buyer
copies of, various reports and other information (including, without limitation,
environmental reports and engineering reports, collectively, the “Information”)
with regard to the Property. Buyer agrees that Seller provides the Information
as an accommodation to Buyer and that in no way does Seller represent or warrant
the accuracy or completeness of the Information or the opinions or conclusions
expressed therein. Buyer agrees that to the extent Buyer elects to rely thereon
in any manner or to any extent, Buyer does so at Buyer’s sole risk, and that in
no event shall Seller have any liability to Buyer in any way related to the
Information.

 

B.            From the Effective Date until the Closing Date or earlier
termination of this Contract, Seller shall:

 

(1)           Prosecute construction of the Base Building Improvements (as
defined in the McKesson Lease) in accordance with the provisions of the McKesson
Lease;

 

(2)           Not enter into any written or oral service contract with respect
to the Property that will not be fully performed by Seller on or before the

 

12

--------------------------------------------------------------------------------


 

Closing Date, or that cannot be canceled by Buyer without liability on or after
the Closing Date, without the prior written consent of Buyer;

 

(3)           Not amend the McKesson Lease;

 

(4)           Advise Buyer promptly of any litigation, arbitration,
administrative hearing, or legislation before any governmental body or agency of
which Seller is notified concerning or affecting the Property which is
instituted or threatened after the Effective Date; and

 

(5)           Assist Buyer in efforts to obtain an estoppel certificate, in form
and substance satisfactory to Buyer, from McKesson under Section 31 A of the
McKesson Lease.

 

C.            Seller shall be responsible for, at Seller’s cost and expense,
completing all Punch List Items (as defined in the McKesson Lease).
Additionally, Seller shall be responsible for causing the Base Building GC (as
defined in the McKesson Lease) to perform all of the Base Building GC’s warranty
obligations under the Base Building Construction Contract (as defined in
McKesson Lease) with regard to the Landlord’s Base Building Work (as defined in
the McKesson Lease) accruing during the one (1) year period following the
Closing Date. The covenants of Seller under this paragraph shall expressly
survive Closing.

 

19.          PROPERTY SURVEY: Seller, at Seller’s sole cost and expense, has
delivered to Buyer a current, “as built” survey of the Land in Seller’s
possession (“Survey”), and cause the same to be certified to Buyer (Seller shall
use its good faith efforts to cause such certification to be in a form
acceptable to Buyer; however, the failure to do so shall not constitute a
failure by Seller to have satisfied Seller’s obligation under this section to
deliver the Survey nor shall it constitute a waiver by Buyer of Buyer’s right to
object to the form of certification in accordance with Section 13 above).

 

20.          CONDEMNATION: If prior to the Closing Date condemnation proceedings
are commenced against any portion of the Land, Seller shall promptly give Buyer
written notice of such condemnation and if such proceedings constitute a basis
for termination of the McKesson Lease by McKesson Buyer shall elect to either
(i) terminate this Contract by written notice to Seller and the Title Company
within ten (10) days after Buyer is advised in writing of the commencement of
condemnation proceedings and the Earnest Money shall immediately be refunded to
Buyer, or (ii) Buyer shall continue this Contract in which case Buyer shall have
the right to appear and defend in such condemnation proceedings, and Seller
shall assign to Buyer at Closing all of Seller’s rights, titles, and interests
in and to all awards therefor and the Sales Price shall not be reduced. If such
condemnation does not constitute a basis for termination of the McKesson Lease,
then this Contract shall continue, there shall be no adjustment to the Sales
Price and at Closing the Land shall be diminished by the portions thereof
actually condemned and taken prior to Closing (and Seller shall, subject to the
provisions of the McKesson Lease, deliver to Buyer all condemnation proceeds
actually received by Seller and otherwise assign to Buyer all rights of seller
in and to all condemnation awards).

 

13

--------------------------------------------------------------------------------


 

21.          CASUALTY LOSS: Notwithstanding any contrary provisions of the Texas
Property Code, if any part of the Improvements is damaged or destroyed by fire
or other casualty loss on or after the Effective Date not caused by Buyer’s
entry onto the Property or the conduct of inspections and analyses by Buyer, its
agents, contractors or employees, and if as a consequence thereof McKesson has
the right to terminate the McKesson Lease, then Buyer shall elect, in a writing
delivered to Seller on the first to occur of (x) thirty days after the date
thereof, or (y) the Closing Date, to either (i) accept the Property as so
damaged in which case Seller shall at Closing assign to Buyer all of Seller’s
rights, titles, and interests in and to all insurance proceeds attributable
thereto and pay to Buyer the amount of the deductible from Seller’s insurance
(less any portions of such proceeds or such deductible which may have been paid
by Seller towards the cost of repair or which are in the nature of business
interruption and relate to periods prior to Closing), and proceed to Closing
without reduction in the Sales Price, or (ii) terminate this Contract, in which
case the Earnest Money shall immediately be refunded to Buyer and neither party
hereto shall have any further rights, duties, or obligations one to the other
hereunder. If McKesson does not have the right to terminate the McKesson Lease,
Buyer shall not have the right to terminate this Contract and there shall be no
reduction in the Sales Price but at Closing Buyer shall accept the Property as
so damaged and Seller shall at Closing assign to Buyer all of Seller’s rights,
titles and interests in and to all such insurance proceeds attributable thereto
and pay to Buyer the amount of the deductible from Seller’s insurance, less any
portions of such proceeds or such deductible which may have been applied by
Seller (or McKesson) towards the cost of repair, including proceeds in the
nature of business interruption to the extent the same relate to periods after
the Closing.

 

22.          MISCELLANEOUS:

 

a.             Any notice required or permitted to be delivered hereunder shall
be deemed received when personally delivered or sent by Federal Express or other
nationally recognized overnight express mail service or via facsimile
transmission, addressed to Seller or Buyer, as the case may be, at the address
set forth below the signature of such party hereto.

 

b.             This Contract shall be construed under and in accordance with the
laws of the State of Texas, and all obligations of the parties created hereunder
are performable in Montgomery County, Texas.

 

c.             This Contract shall be binding upon and inure to the benefit of
the parties hereto and, subject to the provisions of Section 23 hereof, their
respective heirs, executors, administrators, legal representatives, successors,
and assigns.

 

d.             In case any one or more of the provisions contained in this
Contract shall for any reason be held to be invalid, illegal, and unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Contract shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

e.             This Contract constitutes the sole and only agreement of the
parties hereto and supersedes any prior understandings or written or oral
agreements between the

 

14

--------------------------------------------------------------------------------


 

parties respecting the within subject matter and cannot be changed except by
their written consent.

 

f.              Time is of the essence in this Contract.

 

g.             Words of any gender used in this Contract shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

 

h.             In accordance with the requirements of the Texas Real Estate
License Act, Buyer is hereby advised by Broker that it should be furnished with
or obtain a policy of title insurance or have the abstract covering the Property
examined by any attorney of its own selection.

 

i.              The term “business day” as used herein means any day other than
Saturday, Sunday or a holiday recognized by the majority of the national banking
associations in Houston, Texas.

 

j.              Unless otherwise expressly stated herein, none of the
representations, warranties and covenants contained herein shall survive the
Closing.

 

23.          ASSIGNMENT: Buyer shall have a one time right to assign this
Contract in whole, but not in part, subject to the following: (a) at the time of
such assignment, Buyer is not in default hereunder, (b) the assignee is a
partnership or other entity and is affiliated with Buyer, (c) such assignment is
made no later than five (5) business days prior to the Closing Date; (d) no such
assignment shall relieve the named Buyer herein (i.e., Inland Real Estate
Acquisitions, Inc.) from any of the covenants, duties, agreements, or
obligations of the Buyer hereunder, whether arising prior to or after the date
of such assignment, (e) the assignee is not a party to whom the landlord’s
interests under the McKesson Lease may not be assigned, and (f) the assignee
executes and delivers to Seller an instrument pursuant to which such assignee
assumes, for the express benefit of Seller, all of the obligations, covenants,
duties, and agreements of the named Buyer, whether arising prior to or after the
date of such assignment.

 

24.          NO ANNOUNCEMENTS: Seller and Buyer agree that neither of them
shall, without the prior written consent of the other, make any announcements to
the public or otherwise disclose to the public, through news articles or
otherwise, the existence of this Contract or the proposed purchase and sale set
forth herein; provided, that, to the extent necessary to comply with Securities
and Exchange Commission regulations, Buyer shall have the right to disclose the
consummation of the purchase.

 

25.          LIKE KIND EXCHANGE: Each party agrees to cooperate with the other,
at no cost or expense to the party whose cooperation is requested, in
consummating the purchase and sale as a like kind exchange under Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder; provided, that in no event shall the Closing be delayed nor shall
the party so cooperating be obligated to acquire any property or assume any
liability of any kind.

 

15

--------------------------------------------------------------------------------


 

26.                                  OFFER.  The Buyer has executed this
Contract and submitted two copies to the Seller. Seller shall have until 5:00
p.m., Houston, Texas local time on September 20, 2005, to accept the offer
presented hereby by signing both copies of the Contract, returning a fully
executed counterpart to Buyer and delivering the other fully executed
counterpart to the Title Company. If Seller has not done so, the offer evidenced
hereby shall automatically terminate and be of no further force or effect.

 

27.                                  SPECIAL CONDITIONS PRECEDENT:  The
following matters are conditions precedent to Buyer’s obligation to close the
purchase of the Property pursuant to this Contract. If any of the following
conditions precedent are not satisfied by the date of Closing, Buyer shall
elect, on the date scheduled for Closing, and (except as provided in Section
27A) as Buyer’s sole and exclusive remedies on account thereof, to either (x)
waive the failure of such condition precedent and proceed to close the purchase
and sale of the Property without reduction in the Sales Price, or (y) terminate
this Contract by written notice to the Seller and the Title Company in which
case Buyer shall be entitled to an immediate refund of the Earnest Money and
neither party hereto shall have any further rights, duties or obligations one to
the other hereunder. The conditions precedent are as follows:

 

A.                                   As of the Closing, Seller shall not be in
material default under the terms of this Contract. If Buyer believes that Seller
is in such material default, Buyer shall provide written notice to Seller
describing such default and the steps necessary to cure the same whereupon
Seller shall have a period of ten (10) days following receipt of such notice in
which to attempt to cure such defaults.  If Seller cures such defaults within
such 10-day period, then the Closing shall proceed as scheduled.  If not, Buyer
shall have the right to pursue the remedies set forth in Section 14 above;

 

B.                                     Neither Seller, as landlord, nor
McKesson, as tenant, shall be in material default under the terms of the
McKesson Lease;

 

C.                                     At Seller’s cost and expense, an
assignment of the roof warranty provided by GAF Materials Corporation, such
assignment to be in the form provided for in the warranty (or if there is none,
in a form reasonably acceptable to Buyer and the warrantor); and

 

D.                                    Seller shall have provided to Buyer
instruments signed by representatives of the applicable governmental authorities
(collectively, the “Tax Abatement Confirmation Letters”) confirming that upon
the closing of the purchase and sale the respective governmental authorities who
are parties to the following tax abatement agreements (collectively, the
“Abatement Agreements”) will formally consent to the assignment to Buyer of
Seller’s rights, titles and interests in and to the Abatement Agreements:

 

(i)                                     that certain Tax Abatement Agreement
executed by and between Trammell Crow Houston, Ltd. (and heretofore assigned to
Seller); McKesson and the City of Conroe, Texas and

 

16

--------------------------------------------------------------------------------


 

(ii)           that certain Tax Abatement Agreement executed by and between
Montgomery County, Texas, Trammell Crow Houston, Ltd. (and heretofore assigned
to Seller) and McKesson.

 

EXECUTED in multiple originals on the dates set forth by each party’s signature,
but effective upon the Effective Date as set forth below.

 

 

CONROE DISTRIBUTION BTS, LP

 

 

 

By:

Conroe Distribution GP, Inc.,

 

 

 

 

 

 

 

 

By:

/s/ Jim Casey

 

 

 

Name:

Jim Casey

 

 

 

Title:

Exec Vice Pres

 

 

 

 

 

 

Date: Sept 16, 2005

 

 

 

Seller’s Address:

 

3050 Post Oak Blvd., Suite 700

 

Houston, Texas 77056

 

Attention: Mr. Jim Casey

 

Phone: 713/963-1000

 

Fax: 713/623-4670

 

 

 

 

 

With copy to:

 

Stephen C. Jacobs, Esq.

 

600 Travis

 

3200 JPMorgan Chase Tower

 

Houston, Texas 77002

 

Phone: 713/226-1382

 

Fax:  713/223-3717

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ Lou Quilici

 

 

Name:

Lou Quilici

 

 

Title:

SR VP

 

 

 

 

Date:  9/5, 2005

 

17

--------------------------------------------------------------------------------


 

 

Buyer’s Address:

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Louis Ouilici, Vice President

 

Phone No.: 630/218-4925

 

Fax No.: 630/218-4935

 

 

 

With copy to:

 

 

 

The Inland Real Estate Group, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Robert Baum, General Counsel

 

Phone No.: 630/218-8000

 

Fax No.:

630/218-4900 and

 

 

630/571-2360

 

18

--------------------------------------------------------------------------------


 

EARNEST MONEY RECEIPT

 

The Title Company hereby acknowledges receipt of this fully executed Contract
and the Earnest Money in the amount of $250,000 on the 20th day of September
2005 (the “Effective Date”).

 

 

CHICAGO TITLE INSURANCE COMPANY

Title Company

 

 

By:

/s/ Nancy R. Castro

 

Name:

Nancy R. Castro

 

Title:

AVP

 

 

 

Exhibit A -

 

Land

Exhibit B -

 

Deed

Exhibit C -

 

Bill of Sale

Exhibit D -

 

Assignment of Lease

Exhibit E -

 

Non-Foreign Affidavit

Exhibit F -

 

Blanket Conveyance and Assignment

Exhibit G -

 

Certificate of Buyer

 

19

--------------------------------------------------------------------------------